
	
		II
		112th CONGRESS
		2d Session
		H. R. 6166
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 20, 2012
			Received
		
		AN ACT
		To designate the United States courthouse
		  located at 333 West Broadway Street in San Diego, California, as the
		  James M. Carter and Judith N. Keep United States
		  Courthouse.
	
	
		1.DesignationThe United States courthouse located at 333
			 West Broadway Street in San Diego, California, shall be known and designated as
			 the James M. Carter and Judith N. Keep United States
			 Courthouse.
		2.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the United States
			 courthouse referred to in section 1 shall be deemed to be a reference to the
			 James M. Carter and Judith N. Keep United States
			 Courthouse.
		
	
		
			Passed the House of
			 Representatives December 19, 2012.
			Karen L. Haas,
			Clerk
		
	
